DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group III comprising Claims 14-20 in the reply filed on 11/18/2022 is acknowledged. Claims 1-20 are pending in the application. Claims 1-13 are withdrawn from consideration.  Claims 14-20 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-14 of copending Application No. 16/722,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crane et al. (US 2009/0277242) (Crane).
Regarding claim 14, Crane discloses a system for preparing a solution for use with a measuring device for determining a measurand that depends on a concentration of at least one analyte in a sample (abstract), including:
at least one first capsule (15) which has a wall completely surrounding an interior and at least one first substance accommodated within the interior (Fig. 3b, par [0072]); and
a container (101) closed in a liquid-tight manner, which contains a predetermined volume of a liquid containing a solvent (Fig. 3b, par [0052]);
wherein the wall is designed to at least partially dissolve in the solvent (par [0072]).
Regarding claim 15, Crane disclose that wherein the solution is a standard solution for calibrating, verifying or adjusting the measuring device (par [0028]).
Regarding claim 16, Crane disclose that wherein the first substance forms a first component of the standard solution, and wherein the liquid forms a second component of the standard solution (par [0028]).
Regarding claim 17, Crane disclose that wherein the first substance comprises a predetermined quantity of the analyte or of a first reactant which, upon mixing or dissolving the substance in the liquid, undergoes a chemical reaction which involves at least one second reactant contained in the liquid and in which the analyte forms as a reaction product (par [0003][0022]).
Regarding claim 19, Crane disclose that wherein the at least one first capsule is enclosed in an outer packaging in a gas-tight and liquid-tight manner (Fig. 3b, par [0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 2009/0277242) (Crane).
Regarding claim 18, Crane does not specifically disclose that the system further comprising at least one second capsule which has a wall completely surrounding an interior and at least one second substance accommodated within the interior, wherein the wall of the second capsule is designed to at least partially dissolve in the solvent, and wherein the second substance comprises the second reactant. However, it would have been obvious to one of ordinary skill in the art to duplicate the first capsule for holding the second reactant, because the selection of the capsule is based on its suitability for the intended use.
Regarding claim 20, Crane does not disclose that wherein the at least one first capsule is accommodated in a blister packaging which has a flexible rear wall on which the at least one first capsule rests and a plastic film molding which is integrally bonded to the flexible rear wall in such a way that the plastic film molding and the rear wall form a closed chamber in which the at least one first capsule is arranged. However, Crane disclose that the solvent is accommodated in a blister packaging which has a flexible rear wall on which the at least one solvent rests and a plastic film molding which is integrally bonded to the flexible rear wall in such a way that the plastic film molding and the rear wall form a closed chamber in which the at least one solvent is contained (Fig. 18, par [0090]). Thus, it would have been obvious to one of ordinary skill in the art select a blister which has a flexible rear wall to hold the capsule, because the selection of the blister is based on its suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797